DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/9/2019, 11/18/2020, 5/18/2021, and 11/12/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1, 6, 7, 9-12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saisan (US Patent No. 8,370,114).

As to claim 1
Saisan discloses a method of optimizing an additive manufacturing (AM) process comprising: 
in an optimization processor (processor 410, see Fig. 4), receiving at least one design parameter (collection of data from curvature sensors; see column 8, lines 31-32/plurality of actuator parameters associated with optimal placement of the plurality of actuators; see column 8, lines 37-38/(parameters resulted in) desired target shape; see column 2, lines 27-28) of the AM process (see column 8, lines 31-37; also see Step 310, Fig. 3); 
in the optimization processor, receiving information relating to uncertainty ((parameters resulted in) deformed shape; see column 4, line 25) in at least one other parameter of the AM process; 
performing uncertainty quantification in the optimization processor based on the at least one design parameters and the information relating to uncertainty to identify a shape error in an object being produced in the AM process (see Steps 320 and 360, Fig. 3); 
updating the at least one design parameter of the AM process (see Step 360, Fig. 3); and 
utilizing the updated at least one design parameter in the AM process (see Step 320, Fig. 3). 

See the picture below versus Figure 4 of the present patent application

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


As to claim 6
Saisan discloses the method of claim 1, wherein identifying the shape error in the object being produced comprises: 
iteratively running a simulation of the AM process based on the received at least one design parameter and the information relating to uncertainty to produce a computed shape error; 
quantifying the shape error at each iteration; and 
stopping the iterations when a reliable shape error is achieved (see Steps 320-360, Fig. 3). As to claim 7
Saisan discloses the method of claim 1, further comprising: 
performing the AM process in a three-dimensional (3D) printing device (see column 1, lines 35-40). As to claim 9
Saisan discloses the method of claim 1, wherein the performing of uncertainty quantification and updating the at least one design parameter occurs prior to commencing the AM process (see Steps 300 and 310, Fig. 3). As to claim 10
Saisan discloses a system for optimizing an additive manufacturing (AM) process comprising: 
a design processor (processor; see column 9, line 12) configured to produce at least one design parameter for an object to be manufactured by the AM process (see column 9, lines 11-15); and 
an optimization processor (processor 410, see Fig. 4) configured to: 
receive the at least one design parameter (collection of data from curvature sensors; see column 8, lines 31-32/plurality of actuator parameters associated with optimal placement of the plurality of actuators; see column 8, lines 37-38/(parameters resulted in) desired target shape; see column 2, lines 27-28) (see column 8, lines 31-37; also see Step 310, Fig. 3); 
((parameters resulted in) deformed shape; see column 4, line 25); 
identify a shape error in the object to be manufactured (see Steps 320 and 360, Fig. 3); and 
update the at least one design parameter based on the identified shape error (see Step 360, Fig. 3). As to claim 11
Saisan discloses the system of claim 10, further comprising: 
a three-dimensional (3D) printing device configured to receive the at least one design parameter and to produce the object to be manufactured based on the at least one parameter (see column 1, lines 35-40). As to claim 12
Saisan discloses the system of claim 11, further comprising: 
a measuring device configured to acquire measures during manufacture and provide the measures to the optimization processor, wherein the optimization processor uses the received measure information to re-compute the at least one parameter to minimize the shape error and communicates the recomputed at least one parameter to the 3D printing device (see Steps 320, 330, and 360; Fig. 3). 

As to claim 16

As to claim 17
Saisan discloses the system of claim 10, wherein the optimization processor is configured to run a simulation of the AM process, using the received at least one design parameter and the uncertainty information to iteratively calculate the shape error during the simulation of the AM process (see Steps 320-360, Fig. 3). As to claim 18
Saisan discloses the system of claim 17, wherein the optimization processor is further configured to quantify the uncertainty based on the uncertainty information during each iteration (see Steps 320-360, Fig. 3). As to claim 19
Saisan discloses the system of claim 17, wherein the optimization processor is configured to select a number of samples from the uncertainty information for determining a shape error (see column 5, line 66 – column 6, line 2). As to claim 20
Saisan discloses the system of claim 19, wherein the optimization processor is configured to perform a set of simulations, each simulation based on a different number .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saisan (US Patent No. 8,370,114) in view of Preston et al. [Preston] (US PGPub 2017/0060810).

As to claim 2
Saisan discloses the method as cited in claim 1; however, Saisan fails to specifically disclose the method further comprising: 
receiving the information relating to uncertainty in the at least one other parameter of the AM process as a probabilistic data. 
Preston discloses a method of optimizing an additive manufacturing (AM) process  further comprising: 
receiving the information relating to uncertainty in the at least one other parameter of the AM process as a probabilistic data (see paragraph 0019, lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saisan’s invention with Preston’s in order to use probability for optimization simulating; since doing so would help optimize when dealing with characteristics of randomness and uncertainty (see paragraph 0019, lines 1-4).As to claim 3
Preston discloses the method of claim 2, wherein the probabilistic data comprises a probability distribution (see paragraph 0019, lines 1-5). As to claim 4
Preston discloses the method of claim 3, wherein the probability distribution assumes a normal distribution based on Gaussian noise (see paragraph 0190, lines 1-9). As to claim 5
Preston discloses the method of claim 3, wherein the probability distribution is derived from a probability distribution function based on observed knowledge (see paragraph 0191 and paragraph 0192, lines 1-6).

As to claim 14
Saisan discloses the system as cited in claim 10; however, Saisan fails to specifically disclose the system wherein the information representative of an uncertainty in at least one process parameter comprises a probability distribution of a manufacturing error due to the uncertainty. 
Preston discloses a system of optimizing an additive manufacturing (AM) process  wherein the information representative of an uncertainty in the at least one process parameter comprises a probability distribution of a manufacturing error due to the uncertainty (see paragraph 0019, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saisan’s invention with Preston’s in order to use probability for optimization simulating; since doing so would help optimize when .

Claims 8, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saisan (US Patent No. 8,370,114).

As to claim 8
Saisan discloses the method as cited in claim 7; however, Saisan fails to specifically disclose the method wherein the 3D printing device is configured to perform laser powder deposition. 
The deformable materials that are shaped into target shape by actuators (see column 2, lines 11-12) of Saisan would reasonable be interpreted as being shaped using laser powder deposition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpret the deformable materials as powered material being formed using laser beams.
As to claim 13
Saisan discloses the system as cited in claim 11; however, Saison fails to specifically disclose the system wherein the 3D printing device is configured to perform laser powder deposition (LPD).
The deformable materials that are shaped into target shape by actuators (see column 2, lines 11-12) of Saisan would reasonable be interpreted as being shaped using laser powder deposition. It would have been obvious to one of ordinary skill in the 

As to claim 15
Saisan discloses the system as cited in claim 10; however, Saisan fails to specifically disclose the system wherein the at least one design parameter comprises at least one of laser power in an AM device and laser motion speed in the AM device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saisan’s invention to include design parameters such as laser power and laser motion speed as these are common parameters in 3D printing devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115